                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF WISCONSIN


 IAN HUMPHREY,

                             Plaintiff,
                                                                         ORDER
        v.
                                                                      16-cv-370-jdp
 NAVIENT SOLUTIONS, INC.,

                             Defendant.


       This case has been remanded by the Court of Appeals for the Seventh Circuit for further

proceedings on pro se plaintiff Ian Humphrey’s claim that defendant Navient Solutions, Inc.

failed to conduct a reasonable investigation under 15 U.S.C. § 1681s-2 to determine whether

it was inaccurately reporting as past due Humphrey’s loans under the Federal Family Education

Loan Program in December 2012 and again from July 2013 through December 2013. Dkt.

165. I directed the parties to inform the court of what steps they believe need to be taken to

resolve the claim, Dkt. 166, and both sides have responded, Dkt. 167 and Dkt. 168.

       Navient renews its request for summary judgment on the ground that Humphrey hasn’t

adduced evidence that Navient’s conduct caused him any damages. I did not address the issue

before because I granted Navient’s motion for summary judgment on other grounds. I have

reviewed Navient’s original motion and I am not convinced that the issue of damages can be

resolved on summary judgment. Navient is free to raise its arguments at trial or in the context

of a motion under Federal Rule of Civil Procedure 50.

       Humphrey raises two issues in his response. First, he says that he wants the opportunity

to conduct additional discovery so that he can obtain Navient’s “complete . . . contract with

the Department of Education and their communications regarding this lawsuit.” Dkt. 167, at
1. But the deadline for completing discovery had already passed when I issued issued the

summary judgment decision. Compare Dkt. 31, at 3 (setting September 8, 2017 discovery

cutoff) with Dkt. 137 (granting summary judgment on September 13, 2017). Humphrey does

not explain why he failed to obtain this information before. He also doesn’t explain how the

information might be relevant to his claim. The question raised by the claim is whether Navient

failed to conduct a reasonable investigation to determine whether it was inaccurately reporting

the status of Humphrey’s debt. There is no apparent connection between Humphrey’s claim

and Navient’s contract or communications with the Department of Education.

       Second, Humphrey says that the “litigation could have been ruled on differently” and

he asks the court to “set a deadline very soon for a recusal motion.” Id. at 2–3. This request is

unnecessary because Humphrey is free to file a recusal motion whenever he wishes. But

Humphrey should know that “judicial rulings rarely present a valid basis for a recusal motion.”

Collins v. Illinois, 554 F.3d 693, 697 (7th Cir. 2009). Because the court’s rulings are the only

reason Humphrey identifies for seeking recusal, the court sees no basis for staying the

proceedings until after Humphrey has filed his motion.

       Neither side has identified a reason to delay the proceedings. I will direct the clerk of

court to set a telephone conference to determine a trial date and related deadlines.

       Also before the court is a document that Humphrey calls a “motion to dismiss” his

claims against Equifax Information Services, Experian Information Services, and Transunion.

Dkt. 169. But I already dismissed those defendants from the case and the court of appeals

affirmed that decision, so I will deny this motion as moot.




                                               2
                                   ORDER

IT IS ORDERED that

1. The clerk of court is directed to set a telephone conference before Magistrate Judge
   Stephen Crocker to set a trial date and related deadlines.

2. Plaintiff Ian Humphrey’s “motion to dismiss” Equifax Information Services,
   Experian Information Services, and Transunion, Dkt. 169, is DENIED as moot.

Entered March 5, 2019.

                                    BY THE COURT:

                                    /s/
                                    ________________________________________
                                    JAMES D. PETERSON
                                    District Judge




                                       3
